Tilson, Judge:
According to the record in this case the merchandise the proper dutiable value of which is involved consists of silk tulle and silk illusions, which according to an agreement of counsel are similar in all material respects to the merchandise involved in the case of Caesar v. United States, Reap. Dec. 4119.
Accepting the stipulation upon which this case has been submitted as a statement of fact, I find the proper basis of appraisement to be the export value, and that the proper dutiable export values of said merchandise are the values set out in schedule “A,” hereto attached and made a part hereof.
To the extent specifically indicated the appeal is sustained; in all other respects and as to all other merchandise the appraised values' are affirmed. Judgment will be rendered accordingly.

Schedule A